OPINION.
{¶ 1} Esaias Hicks is appealing the judgment of the Montgomery County Court of Common Pleas convicting him of carrying a concealed weapon under R.C. 2923.12(A), and sentencing him to five years community control.
 {¶ 2} Hicks asserts one assignment of error:
 {¶ 3} "The trial court erred in overruling defendant/appellant's motion to dismiss[.]"
 {¶ 4} In his sole assignment of error, Hicks asserts that the trial court erred to his prejudice in overruling his motion to dismiss for reasons that the statute in question, R.C. 2923.12, was unconstitutional. In support of his contention, Hicks relies on Klein v.Leis, 146 Ohio App.3d 526, 767 N.E.2d 286, 2002-Ohio-1634, in which the Hamilton County Court of Appeals rendered an opinion that R.C. 2923.12
was unconstitutional.
 {¶ 5} The Ohio Supreme Court recently reviewed the question of the constitutionality of R.C. 2923.12 in Klein v. Leis, 99 Ohio St.3d 537,795 N.E.2d 633, 2003-Ohio-4779. The Court found that since there is no constitutional right to bear concealed weapons, the statute barring the carrying of concealed weapons "did not unconstitutionally infringe the right to bear arms." Id. at paragraph one of the syllabus.
 {¶ 6} Accordingly, Hicks' assignment of error is overruled.
 {¶ 7} Judgment of the trial court is affirmed.
WOLFF, J. and BRYANT, J.
(Hon. Thomas F. Bryant sitting by assignment of the Chief Justice of the Supreme Court of Ohio).